                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

JOHN CROTTS                                                             PETITIONER
Reg. #31171-009

V.                         CASE NO. 2:18-CV-154-JM-BD

UNITED STATES OF AMERICA                                               RESPONDENT

                                       ORDER

      The Court has reviewed the Recommended Disposition filed by Magistrate Judge

Beth Deere. Petitioner John Crotts has not filed any objections to the Recommendation.

After careful consideration, this Court adopts the Recommendation as its own. Mr.

Crotts’s petition for writ of habeas corpus (docket entry #1) is DENIED and DISMISSED

without prejudice. Mr. Crotts’s pending motion to proceed in forma pauperis (Docket

entry #3) is DENIED as moot.

      IT IS SO ORDERED this 15th_day of January, 2019.


                                            ________________________________
                                            UNITED STATES DISTRICT JUDGE
